Title: To James Madison from Charles W. Goldsborough, 7 November 1809
From: Goldsborough, Charles W.
To: Madison, James


Sir,
Navy Department 7 Novr. 1809
The secretary of the Navy having been unexpectedly detained in South Carolina by the extreme illness of two of his family, & it being probable that he will not be here for some days to come, it appears to me to be my duty to submit, for your consideration, the accompanying papers.
No 1. which affords a view of the Navy appropriations to the ⟨4⟩th ins inclusively
A   statement of the Warrants drawn upon the sum of $75 000, transferred from the appropriation for “Provisions” to that of “Repairs”
B   statement of the Warrants drawn upon the sum of $25 000 transferred to the Contingent Fund.
By these papers it appears that of the appropriations made for the support of the Navy for the year 1809 there was on the 4th ins unexpended the sum of $935,757:31
that of the 75m.$ transferred to the appropriation for “repairs” there remains unexpended the sum of $1,499:12
that of the 25m.$ transferred to the appropriation for “Contingent Account” there remains unexpended the sum of $10,296:73.
All the other appropriations excepting that for “Clothing of the Marine Corps” will it is hoped be found abundant.
The appropriations for Repairs of vessels & for Clothing of the Marine Corps, both require the aid of additional sums to be transferred from other appropriations—& there are other appropriations which can abundantly spare as much as can be so required.
On account of repairs there are now requisitions upon the Department from agents at different places to an amount exceeding $20,000, which without a transfer of Funds can not be remitted. The Constitution while at sea lost several spars—the Wasp lately returned requires to be overhawled in her rigging & sails—& the John Adams, in the service upon which she is about to proceed, at a very inclement season, ought to be provided with a number of extra Stores. If, with this information, I might be permitted to suggest the sum necessary to effect these objects & to meet current demands during the present year, I should not estimate it at less than 50,000 dollars—the appropriation for “Provisions” could well spare 75 000$.
The enclosed letter from col: Wharton explains the cause of the deficit in the appropriation for “Clothing of the Marine Corps”—the deficit is estimated at 2500$—& the appropriation for the “Quarter master’s Dept. of the Marine Corps,” could well spare that sum. I have the honor to be, sir, with the highest respect, yr. mo: obt. servt
Ch: W: Goldsborough
for
Paul Hamilton
